Citation Nr: 0637754	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  04-08 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right leg disorder, including residuals of a hamstring tear 
and tendonitis of the right thigh.  

2.  Entitlement to service connection for tendonitis of the 
right knee.

3.  Entitlement to service connection for heart disease 
secondary to service-connected hypertension.  

4.  Entitlement to an increased rating for tendonitis of the 
right elbow, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for tendonitis of the 
left elbow, currently evaluated as 10 percent disabling.  



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions entered in February 
and April 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas, denying, in pertinent 
part, entitlement of the veteran to service connection for 
lichen simplex chronicus of the neck; a retained foreign body 
in the subcuticular space of the left knee; degenerative 
joint disease of the right and left shoulders; and heart 
disease, secondary to service-connected hypertension; as well 
as increased ratings for disabilities involving tendonitis of 
each elbow.  By subsequent actions of the RO in May 2004 and 
July 2006, service connection was granted for disorders of 
the left and right shoulders, the left knee, and for lichen 
simplex chronicus of the back of the neck.  As the veteran 
has not appealed the rating or effective date assigned for 
any of these disabilities, issues pertaining to a shoulder or 
left knee disorder, or a skin disease are no longer in 
appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  

The issues involving the veteran's claim to reopen for 
service connection for a right leg disorder, including 
residuals of a hamstring tear and tendonitis of the right 
thigh, and his claim for service connection for tendonitis of 
the right knee were denied by the RO in a rating decision of 
January 2005.  Such was followed by the veteran's timely 
submission of a notice of disagreement as to those matters, 
albeit without the subsequent issuance of a statement of the 
case by the RO.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  Those matters are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.

FINDINGS OF FACT

1.  Medical evidence shows that the veteran's left 
ventricular hypertrophy (LVH) is a manifestation of his 
service-connected hypertension.  

2.  The preponderance of the medical evidence is against a 
diagnosis of any additional heart disease.  

3.  The veteran's service-connected tendonitis of each elbow 
is at present manifested by a reduction in pronation of each 
arm to 40 degrees, that is not further limited by pain or 
functional loss.  


CONCLUSIONS OF LAW

1.  Secondary service connection for LVH is warranted.  
38 C.F.R. § 3.310 (2006).  

2.  Claimed heart disease (other than LVH) is not proximately 
due to or the result of service-connected hypertension.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.310, as in effect prior to and on and after October 10, 
2006.  

3.  The schedular criteria for the assignment of a 30 percent 
evaluation, but none greater, for tendonitis of the right 
elbow have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5024-5205 through 5208, 5213 (2006).

4.  The schedular criteria for the assignment of a 20 percent 
evaluation, but none greater, for tendonitis of the left 
elbow have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5024-5205 through 5208, 5213 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the VCAA was provided to 
the veteran by the through its June 2002, June 2005, and May 
2006 correspondence to him, inclusive of notice as to 
disability ratings and effective dates were service 
connection to be awarded, per Dingess/Hartman.  The Board 
finds that the veteran received notice and was aware of the 
evidence needed to substantiate his claims and the avenues 
through which he might obtain such evidence and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was advised to submit any 
relevant evidence in his possession.  Thus, all necessary 
action has been taken to provide the veteran with notice 
required by the VCAA and as interpreted by the Court in its 
decisions in Quartuccio, supra; Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004); and Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

While all of the required notice was not provided prior to 
the initial RO decision on the claim, notice was complete 
prior to the June 2006 readjudication of the claim(s).  See 
Supplemental Statement of the Case issued in June 2006; see 
also Prickett v. Nicholson, No. 04-0140 (U. S. Vet. App. 
September 11, 2006).  The content of the notice complied 
fully with the requirements of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  After notice was provided, the veteran 
was provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA notice.  
The veteran has had multiple opportunities to submit and 
identify evidence and has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  The Board finds that the failure to provide 
the veteran with the all the specific types of notice 
outlined in the VCAA prior to the initial unfavorable 
determination has not harmed the veteran and that no useful 
purpose could be served by remanding the case on that 
account.  See 38 U.S.C.A. § 7261(b) (West 2002); Mayfield, 
supra.  All the VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

It is also pertinent to note that neither the appellant-
veteran, nor his representative, challenges the timing or 
sufficiency of any notice provided, see Mayfield v. 
Nicholson, 19 Vet. App. at 121 (2005) (due process concerns 
with respect to VCAA notice must be pled with specificity), 
rev'd on other grounds 444 F.3d 1328 (Fed. Cir. 2006); see 
also Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. 
September 22, 2006).  There is no known impediment to the 
Board's entry of a final decision on the merits of the 
matters presented for review.  Bernard, supra.

Finally, all pertinent examination and treatment records, 
including service medical records from active duty, have been 
obtained and made a part of the veteran's claims folder to 
the extent that such records have been adequately identified 
or are otherwise available.  The record indicates that the 
veteran was afforded VA medical examinations in order to 
identify the etiology of any heart disease that may be 
present and to determine the current severity of his right 
and left elbow disabilities.  That is, the record contains a 
competent opinion addressing the issue of heart disease and 
as explained in more detail below, it was based upon a review 
of the relevant medical evidence in the claims file and 
supported by a rationale.  With respect to the increased 
rating claims, a recent examination has provided findings 
adequate for rating purposes.  There is ample competent 
evidence of record to render an appellate decision.  Under 
such circumstances, there is no duty to provide another 
examination or obtain further medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Accordingly, it is 
found VA has satisfied its duties under the VCAA.

Secondary Service Connection:  Heart Disease

Service connection on a secondary basis is granted where the 
claimed disorder is proximately due to or aggravated by 
service-connected disability. 38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995).

As well, notice is taken that, effective October 10, 2006, 38 
C.F.R. § 3.310 was amended in order to implement the holding 
in Allen, supra, for secondary service connection on the 
basis of the aggravation of a nonservice-connected disorder 
by service-connected disability.  See 71 Fed. Reg. 52744 
(2006).  





Under the changes, the section heading of 38 C.F.R. § 3.310 
was retitled "Disabilities that are proximately due to, or 
aggravated by, service-connected disease or injury" and the 
previously designated paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added as follows:

Aggravation of nonservice-connected disabilities.  
Any increase in severity of a nonservice-
connected disease or injury that is proximately 
due to or the result of a service-connected 
disease or injury, and not due to the natural 
progress of the nonservice-connected disease, 
will be service connected.  However, VA will not 
concede that a nonservice-connected disease or 
injury was aggravated by a service-connected 
disease or injury unless the baseline level of 
severity of the nonservice-connected disease or 
injury is established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any time 
between the onset of aggravation and the receipt 
of medical evidence establishing the current 
level of severity of the nonservice-connected 
disease or injury.  The rating activity will 
determine the baseline and current levels of 
severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

The RO has not had the opportunity to readjudicate the matter 
herein at issue under the recently finalized regulatory 
change, which ordinarily might necessitate remand for 
readjudication under the regulatory change.  However, medical 
evidence shows that the veteran's left ventricular 
hypertrophy (LVH) is a manifestation of his service-connected 
hypertension.  As service connection for LVH is warranted, 
there is no prejudice in the veteran's not being informed of 
this recent amendment to   38 C.F.R. § 3.310 (2006).  
Arguably this decision merely expands the grant of service 
connection for hypertension rather than establishing a 
separate disease entity that requires a separate rating.  See 
38 C.F.R. § 4.104, Diagnostic Code 7007.  
The instant Board decision concludes that LVH is secondary to 
the veteran's hypertension and as such, it will be considered 
in the RO's rating action. 

As to the question of any additional heart disease linked to 
hypertension, as explained in more detail below, the medical 
evidence does not show any additional heart disease; only 
abnormal laboratory findings, for which VA compensation is 
not payable, are indicated.  In the absence of current heart 
disease (other than LVH) that is secondary to or aggravated 
by the veteran's service-connected hypertension, the need for 
remand to facilitate readjudication under the amended 
38 C.F.R. § 3.310 is obviated.  Moreover, the recent 
amendment in question essentially codifies Allen v. Brown, 7 
Vet. App. 439 (1995).

In multiple, written statements, the veteran alleges that, as 
a result of his service-connected hypertension, he has 
developed an atrial arrhythmia, atrial complexes, and 
aberrant electrical conduction of the heart.  A grant of 
secondary service connection on the basis that such entities 
are proximately due to or aggravated by his service-connected 
hypertension is sought.  

Based on inservice findings and those obtained on a VA 
medical examination in October 1987, service connection for 
hypertension was established by a rating decision of December 
1987.  VA treatment records compiled since the early 1990s 
denote its presence, and it is noted that VA medical 
examinations in May 1999 and January 2000 yielded a pertinent 
diagnosis of hypertension.  When the veteran was evaluated in 
May 1999, it was noted that left ventricular hypertrophy had 
been demonstrated by an echocardiogram in 1998.  VA treatment 
notes shown that a myocardial perfusion scan in January 2000 
was normal.  An echocardiogram at that time showed the left 
ventricular cavity and size to be normal.  There was mild 
mitral and trace aortic regurgitation.  By history, a prior 
thallium stress test was reported to have been normal.  

On a VA medical examination conducted to evaluate the 
severity of the veteran's hypertension in August 2002, it was 
noted that an electrocardiogram of July 2002 had been 
interpreted as being normal, while an echocardiogram at that 
time was normal other than very mild left ventricular 
hypertrophy with some thickening of the left ventricular wall 
and traces of aortic and tricuspid regurgitation.  The 
pertinent diagnoses were of essential hypertension and a 
history of heart disease, not proven to be coronary artery 
disease.  No disturbance in cardiac function or documented 
coronary artery lesions was noted, and the veteran's 
hypertension was correlated with very mild left ventricular 
wall thickening.  

Received from the veteran in March 2004 was an internet 
article regarding mitral regurgitation.  Therein, it was 
noted that chronic mitral regurgitation can be caused by 
hypertension.  

An electrocardiogram was undertaken by VA in March 2005, with 
findings therefrom yielding an instrument diagnosis of a 
sinus rhythm with possible atrial complexes and aberrant 
conduction.  Holter monitoring in April 2005 revealed a 
normal sinus rhythm with a heart rate ranging from 54 to 206 
beats per minute, in addition to rare isolated premature 
atrial beats at times with aberrancy.  An echocardiogram at 
that time was interpreted by a medical professional as being 
essentially normal.  A VA outpatient treatment note recorded 
in April 2005 culminated in entry of a pertinent diagnosis of 
atrial arrhythmia.  

VA examination in September 2005 disclosed no evidence of 
arrhythmia. Diagnoses then recorded were of rare isolated 
premature atrial complexes with occasional aberrancy and 
essential hypertension.  In the opinion of the examining VA 
physician, there was no evidence of a connection between the 
veteran's hypertension and the finding of rare isolated 
premature atrial complexes with occasional aberrancy.  The 
latter were specifically found to be separate entities and 
not likely related.  

VA examination in March 2006 disclosed no current disability 
involving organic heart disease, with the examiner 
specifically finding that the veteran's mild left ventricular 
hypertrophy was a manifestation of his service-connected 
hypertension.  The alleged rare premature atrial complexes 
shown by electrocardiogram were not found by the examiner to 
constitute an atrial arrythmia and the episodic dyspnea and 
atypical chest pains of the veteran were not considered to be 
the result of any heart disorder or organic heart disease.  

As to the question of whether there is competent evidence of 
any heart disease other than LVH, it is now well-settled that 
in order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court of Appeals for Veterans 
Claims noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists).  A "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

In this case, despite the veteran's assertions to the 
contrary, the record does not delineate the presence of 
current disability of the heart involving an atrial 
arrhythmia, atrial complexes, or aberrant electrical 
conduction that is proximately due to or the result of his 
service-connected hypertension.  While an assessment of 
atrial arrythmia was set forth in a VA outpatient report in 
April 2005, no evidence thereof was shown subsequently, to 
include on VA medical examinations in September 2005 and 
March 2006.  Similarly, the showing on a 2000 echocardiogram 
of mild mitral and trace aortic regurgitation was not 
confirmed by subsequent studies and otherwise not linked to 
any known disorder or disability of the veteran's heart.  
Those most recent VA heart examination was thorough in nature 
and it ruled out a current diagnosis of heart disease (other 
than LVH).  In view of the foregoing, the Board finds that 
the preponderance of the competent evidence is against this 
aspect of the veteran's claim.

The veteran's own personal opinions as to diagnosis or 
etiology are not competent evidence, since the veteran, as a 
lay person untrained in the field of medical diagnostics and 
etiologies, is incompetent to offer opinions requiring 
specialized medical knowledge.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

As the preponderance of the evidence is against the veteran's 
claim for secondary service connection for a heart disease 
(other than LVH), the benefit of the doubt doctrine is not 
for application and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); see also, generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Claims for Increase:  Elbow Tendonitis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Epicondylitis is an "inflammation of the epicondyle or of the 
tissues adjoining the epicondyle of the humerus."  Dorland's 
Medical Dictionary, 564 (28th ed. 1995). An epicondyle is 
defined as an "eminence upon a bone, above its condyle."  Id. 
Tenosynovitis (also called tendinitis) is an inflammation of 
the tendon and tendon sheath and may result in pain, 
limitation of motion, tenderness, and swelling.  68 Fed. Reg. 
7009 (Feb. 11, 2003); see also Kirwin v. Brown, 8 Vet. App. 
148, 153 (1995).  Here, the epicondyle and tendon or its 
sheath are sufficiently similar anatomical structures so as 
to permit rating of the veteran's epicondylitis under the 
most closely analogous code for tenosynovitis, per 38 C.F.R. 
§ 4.71a, DC 5024, and by direction of such code, to that for 
degenerative arthritis under DC 5003.

Where the limitation of motion of the specific joint involved 
is noncompensable under the appropriate DCs, a 10 percent 
rating is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added 38 C.F.R. § 4.71a, DC 5003.  With X-ray 
evidence of involvement of two or more major joints or two or 
more minor joints, a 10 percent rating is assignable.  Where 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent rating is 
assignable.

In this case, the record identifies the existence of 
bilateral chronic epicondylitis, diagnosed as bilateral elbow 
tendonitis.  Service connection for tendonitis of the right 
and left elbows was established by rating decision of 
December 1987, at which time 0 percent ratings were assigned 
under DC 5024.  Such ratings remained in effect until entry 
of the RO's July 1999 determination in which each rating was 
increased from 0 percent to 10 percent under DC 5024, 
effective from December 1998, on the basis of painful or 
limited motion.  

VA examinations in January 2000 and April 2003 disclose full 
range of motion of each of the veteran's elbows, albeit with 
a showing of pain and excess fatigability.  A VA outpatient 
note in April 2002 showed that the veteran's bilateral 
epicondylitis was mild in degree.  When examined by VA in 
March 2006, flexion of each elbow was full at 145 degrees and 
without pain.  Extension was painful, beginning at minus 30 
degrees, and was stopped at 10 degrees due to pain.  
Supination and pronation of the forearms were found to result 
in sudden, severe pain and were limited to 40 degrees, 
bilaterally.  Upon repetition and resistance to motion, there 
was an additional 10 degree loss of flexion and extension; no 
reduction in supination or pronation was noted.  

On the basis of the foregoing, the limitation of elbow 
pronation affecting the dominant right upper extremity 
warrants the assignment of a 30 percent rating under DC 5213 
and the limitation of pronation involving the minor upper 
extremity warrants a 20 percent rating under DC 5213.  In the 
absence of any greater loss of supination or pronation, or a 
further reduction in flexion or extension or ankylosis, 
ratings in excess of the 30 and 20 evaluations set forth 
above are not for assignment on the basis of alternate rating 
criteria.  See 38 C.F.R. § 4.71a, Part 4, DCs 5205, 5206, 
5207, 5208, 5213.  The medical evidence does not show any 
additional loss of elbow motion due to pain or flare-ups of 
pain, supported be objective findings, to a degree that would 
warrant the assignment of ratings in excess of those assigned 
above, nor is there competent evidence to show that excess 
fatigue, weakness, incordination or any other symptom or sign 
results in such additional limitation of function.

To the extent indicated, the benefits sought on appeal are 
granted.  


ORDER

Secondary service connection for LVH is granted, subject to 
the rules and regulations governing the payment of VA 
monetary benefits.

Service connection for additional heart disease (other than 
LVH) is denied.  

A 30 percent schedular rating, but none greater, is granted 
for tendonitis of the right elbow, subject to those 
provisions governing the payment of monetary benefits.

A 20 percent schedular rating, but none greater, is granted 
for tendonitis of the left elbow, subject to those provisions 
governing the payment of monetary benefits.


REMAND

Further procedural development is necessary with respect to 
the veteran's claim to reopen for service connection for a 
right leg disorder, including residuals of a hamstring tear 
and tendonitis of the right thigh, and his claim for service 
connection for tendonitis of the right knee.  Those claims 
were denied by the RO in its rating decision of January 2005, 
followed by the veteran's timely submission of a notice of 
disagreement as to those matters, but without the subsequent 
issuance of a statement of the case by the RO.  Remand is 
required per Manlincon, supra. 

Accordingly, this portion of the appeal is REMANDED for the 
following:

A statement of the case with respect to 
the veteran's claim to reopen for service 
connection for a right leg disorder, 
including residuals of a hamstring tear 
and tendonitis of the right thigh, and 
his claim for service connection for 
tendonitis of the right knee, as to the 
RO's adverse action taken in January 
2005, must be prepared and furnished to 
the veteran.  The veteran is hereby 
advised that if he wishes to preserve his 
right to appellate review of such matter 
by the Board, he must file a substantive 
appeal with respect to either matter 
within the 60-day period which follows 
the date of issuance of the statement of 
the case.  

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The 
purpose of this remand is to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


